Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Luis D. Cabrera Mejia appeals the district court’s order granting Defendant’s Fed.R.Civ.P. 12(b)(6) motion and dismissing Mejia’s employment discrimination case with prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Mejia v. Wal-Mart, No. 1:14— cv-00237-TDS-JEP, 2014 WL 5531432 (M.D.N.C. Nov. 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
' AFFIRMED.